Citation Nr: 0335158	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  98-08 072A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral hearing loss.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Entitlement to service connection for a left ankle 
disorder.

4.  Entitlement to service connection for a low back 
disorder.

5.  Entitlement to service connection for a digestive 
disorder.

6.  Entitlement to service connection for mental depression 
with drug and alcohol abuse.  

7.  Entitlement to a permanent and total disability rating 
for non-service-connected pension.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Fogarty, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to March 
1981.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The Board notes that in his May 1997 claim for compensation, 
the veteran listed arthritis of both shoulders and the left 
wrist as diseases or injuries for which claims were being 
made.  These issues are referred to the RO for appropriate 
action.  Furthermore, the veteran's VA Form 21-526 listed 
mental depression as a disease for which a claim was being 
made.  In the February 1998 rating action, the RO 
characterized the issue as entitlement to service connection 
for a drug and alcohol abuse disorder.  

The Board also notes that in April 2001, the veteran failed 
to report for a VA examination related to his tinnitus claim.  
In a May 2001 rating action, the RO denied the veteran's 
claim for service connection for tinnitus.  In an August 2001 
statement, the veteran indicated that his father had been ill 
and he had traveled to Missouri to be with him until he died 
in July 2001.  The veteran requested that he be rescheduled 
for a VA examination of his tinnitus and that his claim be 
reconsidered.   This matter is referred to the RO for 
appropriate action.  

Finally, for reasons which will become apparent, the issues 
of entitlement to service connection for bilateral hearing 
loss, a bilateral knee disorder, a left ankle disorder, a low 
back disorder, a digestive disorder, and mental depression, 
and the issue of entitlement to non-service-connected pension 
benefits will be addressed in the REMAND portion of this 
decision.  


FINDINGS OF FACT

1.  In a December 1994 rating decision, the RO denied 
entitlement to service connection for bilateral hearing loss; 
a notice of disagreement was not received to initiate an 
appeal of that determination.

2.  Evidence received since the December 1994 rating decision 
is new, bears directly and substantially upon the specific 
matter under consideration, and is so significant that it 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The December 1994 rating decision, which denied 
entitlement to service connection for bilateral hearing loss, 
is final.  38 U.S.C.A. § 7105(c) (West 2002).

2.  Evidence received since the December 1994 rating decision 
is new and material, and the veteran's claim of entitlement 
to service connection for bilateral hearing loss is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
bilateral hearing loss.  A review of the record demonstrates 
that the appellant's claim was denied by the RO in a December 
1994 rating action on the basis that the veteran had hearing 
loss prior to service and did not experience trauma affecting 
the ears during service.  The veteran was notified of that 
decision in a December 1994 letter from the RO.  The veteran 
did not file a notice of disagreement as to that decision.  
The December 1994 rating action therefore became final based 
upon the evidence then of record.  See 38 U.S.C.A. § 7105.  
However, a claim will be reopened if new and material 
evidence has been presented or secured since the prior final 
decision.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence is defined by regulation.  See 
38 C.F.R. § 3.156.  The Board notes that the provisions of 
38 C.F.R. § 3.156(a) were recently amended.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  However, the amended version 
is only applicable to claims filed on or after August 29, 
2001.  The appellant filed his claim in May 1997.  The change 
in the regulation therefore does not impact the present case.  

New and material evidence means 1) evidence not previously 
submitted; 2) which bears directly and substantially upon the 
specific matter under consideration; 3) which is neither 
cumulative nor redundant; and 4) which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  For 
the limited purpose of determining whether to reopen a claim, 
the credibility of the evidence is to be presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  

A substantial amount of evidence has been received since the 
December 1994 rating decision, including records from the 
Social Security Administration, VA examination reports, and a 
May 1996 VA audiological report.  The May 1996 VA 
audiological report documents current hearing loss and notes 
that the veteran was exposed to noise during the military.  
In light of the basis for the RO's prior denial, the Board 
concludes that this newly submitted evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim.  The additional 
evidence is therefore new and material and the claim is 
reopened.  



ORDER

New and material evidence having been received; the veteran's 
claim of entitlement to service connection for bilateral 
hearing loss is reopened.  To this extent only, the appeal is 
granted.  



REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)) was signed into law by the President.  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  See also Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The VCAA also eliminated the 
concept of a well-grounded claim and superseded the decision 
of the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, 14 Vet. App. 174 (2000), which had held that 
VA could not assist in the development of a claim that was 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  See VCAA, § 7(a), 114 Stat. At 2099-2100.  
In the instant action, the appellant's claim was filed prior 
to the date of enactment; therefore, the VCAA is applicable.

Pursuant to the VCAA, VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claim.  In the case of a claim for 
disability compensation, the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion.  38 U.S.C.A. § 5103A(d)(1).  Such an examination is 
necessary if there is competent medical evidence of a current 
disability and evidence that the disability may be associated 
with the claimant's active duty, but the record does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,626 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.159(c)(4)(i)).  

The veteran's service medical records document complaints 
and/or treatment relevant to the knees, the left ankle, the 
back, an ulcer, hearing loss, and alcohol abuse.  Current 
medical evidence demonstrates treatment and/or diagnoses 
related to the knees, the ankle, the back, a digestive 
disability, hearing loss, and mental depression.  The Board 
recognizes that the veteran has been afforded numerous VA 
examinations in the past several years.  However, none of 
those examinations included a nexus opinion from the 
examiner.  The Board is compelled to conclude that a remand 
for additional examination, including a statement as to the 
etiology of any disability found, is necessary.

Furthermore, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit (the Court) invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1348 (Fed. Cir. 2003) (reviewing a 
related Board regulation, 38 C.F.R. § 19.9).  The Court found 
that the 30-day period provided in 38 C.F.R. § 3.159(b)(1) to 
respond to a VCAA duty to notify is misleading and 
detrimental to claimants whose claims are prematurely denied 
short of the statutory one-year period provided for a 
response.  Therefore, since this case is being remanded for 
additional development of the record, the RO must take this 
opportunity to inform the veteran that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be afforded VA 
specialist examinations of his hearing, 
knees, left ankle, back, digestive 
system, and mental depression to 
determine the current nature and etiology 
of any such disability.  The veteran's 
claims folder should be made available to 
the examiner(s) prior to the examination, 
and the examiner(s) is requested to 
review the entire claims file in 
conjunction with the examination.  All 
tests and studies deemed necessary by the 
examiner(s) should be performed and the 
findings reported in detail.  Based on a 
review of the clams file and the clinical 
findings of the examination, the 
examiner(s) is requested to identify any 
current hearing, knee, back, ankle, 
digestive, and mental disability and 
associated symptomatology.  The 
examiner(s) is also requested to offer an 
opinion as to whether any disability 
found is at least as likely as not 
related to the veteran's period of active 
service.  In regard to the hearing loss 
claim, the examiner is requested to state 
whether the veteran's hearing loss 
underwent an increase in severity during 
military service.  If so, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that such increase in severity was 
related to military service.  A complete 
rationale for any opinion expressed 
should be provided.  

2.  The veteran should also be afforded 
an appropriate examination to determine 
whether he is permanently and totally 
disabled for VA pension purposes.

3.  The claims file should be reviewed to 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
the recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002) and any other 
applicable legal precedent.  

4.  After the development requested above 
has been completed to the extent 
possible, the record should again be 
reviewed.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative, 
if any, should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The purpose of this REMAND is 
to obtain additional development and adjudication, and the 
Board intimates no opinion, either favorable or unfavorable, 
as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



